Citation Nr: 1805632	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include, posttraumatic stress disorder (PTSD) and major depressive disorder secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971 and from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on Appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

With regard to the characterization of the Veteran's claim, the Board observes that he initially filed a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, which was denied in the February 2010 rating decision.  However, in issuing the September 2017 supplemental statement of the case, the RO noted the Veteran's claim to include as secondary to his service connected fibromyalgia and recharacterized the Veteran's claim as one for an "acquired psychiatric disorder to include PTSD and depression secondary to a service connected disability".  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board finds that it is appropriate to recharacterize the claim as provided herein.

In October 2015, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD.

2.  The Veteran's major depressive disorder is not related to his active service, nor did it manifest within a year of separation from active duty.

3.  The Veteran's major depressive disorder is not proximately due to or the result of his service connected fibromyalgia.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, secondary to a service connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The law also provides a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. 3.303(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-V.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 (2017).  However, the provision of this final rule does not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in April 2015, the previous versions of the regulations including references to DSM-V apply.

Service connection for certain chronic diseases, such as PTSD, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2) (2017).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Facts and Analysis

The Veteran contends that has had issues since returning from Iraq.  He complains of night sweats, nightmares, no longer attending church, no driving to do anything, issues with co-workers and drinking to forget as a result of his claimed PTSD.  See October 2009 Statement in Support of Claim.  The Veteran also contends that he has threatened himself and his wife with death.  While serving on active duty the Veteran was exposed to the infamous "hell's highway" and reports exposure to observing and smelling the flesh of multiple dead bodies.  The Veteran also reports that he saw body bags while they were being placed in the morgue.  The Board concedes the stressors offered by the Veteran.

The Veteran's service treatment records have been reviewed.  These show no evidence of complaints for, treatment of, or diagnosis of a psychiatric disorder.  Therefore, there is no indication of such a condition in service and service connection on a direct basis is not warranted.

In December 2000, the Veteran sought treatment for his back.  The examiner commented "I think that he is going to have to have the depression addressed or the back pain is going to be with him forever."  See December 2000 Urgent Care Center Report at page 2.  At this time the Veteran was diagnosed with "probable depression and sleep disorder."  Id. at page 1.

The Veteran began receiving treatment for depression in April 2006.  At that time the Veteran reported having suicidal thoughts "but not any he would act [on]."  See April 2006 Salt Lake City VAMC Treatment Records at page 4.  The Veteran stated that he is always unhappy and that he does not sleep well.  

In November 2009 the Veteran sought VA treatment from examiner, Dr. K.R.  The examiner noted that the Veteran's report of symptoms "meets DSM-IV diagnostic criteria for military related PTSD."  See November 2009 Salt Lake VAMC Treatment Records at page 328.  The examiner went on to state:

"Given his interview and responses on assessment instruments, he reported at least one traumatic experience while serving in the Army that meets DSM-IV diagnostic Criterion A for traumatic events.  He also reported continuing re-experiencing, avoidance, and hyperarousal symptoms that also meet DSM-IV-TR diagnostic criteria.  These symptoms have been present for over the last month and they have caused impairment in his social, occupational, or other areas of functioning."  Id. at 329.

The examiner reported a GAF score of 50.  The Veteran was diagnosed with anxiety disorder, including PTSD and alcohol use disorder.  No further details were provided regarding the Veteran's interview responses or regarding the traumatic events to which he was exposed in service, or additionally, how this exposure affects the Veteran in his daily and employment life.  

The Veteran was seen again in November 2009 by VA and at this time his GAF score was reported as 59.  The examiner reported the Veteran was unsure as to how counseling could help him.  "He stated that his motivation in pursuing the evaluation was to secure the service connected benefit and SSD."  Id. at 371.  The Veteran also stated that he had not been right since his return from the gulf war.  Although the Veteran admitted to consuming a six pack of beer a day, he denied wanting treatment for this issue.  Id. at 372.
In December 2009, the Veteran was treated by VA.  The examiner, Dr. P.G., noted the Veteran's appearance was neat.  The Veteran denied any hallucinations, delusions or suicidal ideations.  His speech was normal, and his judgement was described as fair by history and good by example.  His mood was euthymic and his cognition linear.  The Veteran's attitude was noted as "seeking to assign blame".  In a note discussing the Veteran's previous PTSD diagnosis, Dr. P.G. stated: 

"Although the PTSD evaluation performed in Salt Lake City said that the [Veteran] meet[s] the criteria for PTSD, I have reservations about the conclusion, based on how his responses were interpreted.  The [Veteran] continues to reiterate that he is only interested in having his benefit (income) increased, and not motivated by a personal desire to reduce his symptoms."  See December 2009 Salt Lake City VAMC Treatment Records at page 358. 

In a January 2010 VA examination for chronic fatigue, the examiner noted the Veteran had been having some issues with depression.  "His wife says he has been depressed and smoking and drinking since the Gulf War."  See January 2010 VA Examination at page 1.  The examiner noted that many of the Veteran's complaints  could be attributable to depression and that if he would stop drinking alcohol and get treated pharmacologically "one would hope that these symptoms could improve."  Id. at page 3.

The Veteran was examined by VA in March 2014.  At that time, the examiner remarked that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-V criteria and that his diagnosed major depressive disorder and alcohol abuse disorder are unrelated to his military service.  The original March 2014 examiner was not available but in July 2015 VA provided an addendum opinion by another examiner.  After review of the evidence, the July 2015 examiner opined that Veteran's diagnosed psychiatric  symptoms of major depressive disorder and alcohol abuse disorder are less likely than not related to the Veteran's active military service.  The examiner noted the Veteran was currently receiving pharmacologic interventions with the VA and that the pattern and focus of the treatment are "on management of psychosocial stressors including his wife's psychiatric symptoms and his chronic substance abuse.  There is no evidence in the treatment records to suggest that his current psychiatric symptoms are associated with his active military service."  See July 2015 VA Addendum Medical Opinion at page 2.

The October 2015 Board decision determined the March 2014 examination and subsequent July 2015 addendum were inadequate and remanded the issue, to include review of VA treatment records dated July 2013 through July 2015, and an opinion stating whether it is at least as likely as not that the Veteran's diagnosed psychiatric disorder(s)  is/are related to the his active military service.

The Veteran was re-examined by VA in July 2017.  This examiner noted that "there is no evidence to suggest that the Veteran has currently or historically ever carried an accurate diagnosis of PTSD.  A review of his medical records indicated a lack of delineation of symptoms sufficient to support the diagnosis of PTSD made by other clinicians."  See July 2017 VA Examination at page 5.  The examiner rationalized that the Veteran's psychological symptoms did not manifest until many years following his active service and that there is no evidence to indicate the Veteran was experiencing a level of clinically significant distress or functional impairment to suggest the presence of any psychopathological condition.  The examiner noted that upon the Veteran's return home from active service, the Veteran enrolled in night school and resumed employment.  The Veteran's occupational problems began nearly twenty years after his return from active service.  The examiner opined, "His mental health treatment records indicate that his depressive symptoms are in response to ongoing psychosocial stressors exacerbated by his substance use problems.  There is no evidence in the treatment records to suggest that his current psychiatric symptoms are associated with his active military service."  Id.

The Veteran is currently diagnosed with and service connected for fibromyalgia.  He contends that his psychiatric disorders are proximately due to or are the result of his service connected fibromyalgia.  The examiner disagreed, stating "there is no evidence to suggest that his current symptoms of major depressive disorder are proximately due to or a result of his diagnosed fibromyalgia."  Id.  The examiner attributes the Veteran's depression to "ongoing psychosocial stressors which include his wife's mental illness and suicide attempts and his son's recent suicide" not his active military service or his service connected fibromyalgia.  Id.

The Veteran was diagnosed with PTSD in 2009 by Dr. K.R.  Since that time, this diagnosis has been challenged by more than one examiner and several have maintained the Veteran does not have a current diagnosis of PTSD.  The Veteran's depression has been attributed to his personal and family life, not to his active service or his currently diagnosed fibromyalgia.

The Veteran's representative submitted an informal hearing presentation in September 2015 contending that the Veteran's depression and Alcohol Use Disorder were related to one another.  The Veteran is not service connected for his alcohol use disorder, which is in remission according to the July 2017 examiner.  His alcohol use disorder cannot be secondary to his depression, as his depression is not service connected.

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, to include major depressive disorder, secondary to his service connected fibromyalgia.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert, supra.



ORDER

Entitlement to service connection for an acquired psychiatric disorder to include, PTSD and major depressive disorder, secondary to a service connected disability is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


